Citation Nr: 1212696	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for right wrist scapholunate disassociation, status-post scaphulonate ligament reconstruction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from March 1995 to July 1997, from March 2004 to July 2005, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Des Moines, Iowa.

In May 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record. 

The issue of entitlement to an initial rating in excess of 10 percent for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss for VA purposes is not shown.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service; a current disability is not shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also provided with a hearing before the Board in May 2011.  He was also provided a VA examination for his audiological disorder in October 2008.  The Board finds that the October 2008 VA examination report is an adequate report upon which to base a decision as the examiner reviewed the claims file, conducted a thorough interview and audiological examination, and considered the Veteran's statements regarding continuity of symptomatology. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the regulations cited above, service connection for certain diseases, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran claims he is entitled to service connection for bilateral hearing loss caused by exposure to noise in service.  His DD-214's indicate that he served as a heavy wheel mechanic.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  In-service acoustic trauma (in-service injury) is therefore conceded and Shedden element (2) has been met.  

The Veteran contends that he has a current diagnosis of hearing loss; however, objective testing does not reflect a current diagnosis of hearing loss as defined by VA regulations.  As such, Shedden element (1) has not been met and the claim must fail. 

Specifically, in October 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
5
10
5
5
5
LEFT
15
10
5
15
15

Speech audiometry revealed speech recognition abilities of 96 percent in the right ear and 100 percent in the left ear.  Notably, the Board acknowledges that the Veteran did not recall having undergone the speech recognition test; however the Board finds that given the presumption of regularity, the speech recognition test was applied at the VA examination. 

Significantly, hearing loss did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies, in either ear.  Speech recognition scores using the Maryland CNC word list were 96 percent in the right ear and 100 percent in the left ear.  Therefore, the Veteran does not have a current disability in either ear for VA compensation purposes.  

Likewise, a review of VA outpatient treatment records and private treatment records does not reveal hearing loss for VA purposes.  Moreover, the Veteran has offered sworn testimony that he understands that his hearing loss is within normal limits.  Transcript [T.] page 27.  

The Board has considered the Veteran's sworn testimony that he has to read lips sometimes when people are speaking, he listens to the television turned up loudly, his co-workers yell at him, and his alarm clock sounds muffled.  T. pages 28-30.  The Board finds the Veteran credible and that he is competent to report these observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Unfortunately, however, the evidence does not support a finding of a current hearing disability for VA purposes.  The objective medical evidence is simply against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation.  Thus, as hearing loss is not shown, the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Regarding the claim of entitlement to an initial rating in excess of 10 percent for a right wrist disability, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, the Board finds an examination is required.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, in the Veteran's Substantive Appeal, he requested reevaluation of his right wrist disability because his ability to perform his daily activities was worse than when he had his compensation and pension examination.  Additionally, he offered sworn testimony that he takes pain medication 1 to 3 times every day and wears a brace on his wrist two to three times per week.  T. pages 10, 14, 17.  Further, he has indicated that his grip strength has decreased such that he cannot pour a glass of milk, sometimes cannot hold the television remote, and has to shave with the opposite hand now.  T. pages 9, 16.  He has also testified that he cannot keep his right hand in a flattened position.  T. pages 8.  He states that his work as a mechanic is affected as he cannot hold a wrench and pull a torque wrench at the same time.  T. page 12.  This evidence raises the possibility that his condition has worsened as at the last VA examination.  At such time, he only reported that he took medication as needed, had no limitations with grooming and feeding, and he reported that he did not wear a brace at that time.  In light of the above noted conflicting data, the Board finds that a contemporaneous VA medical examination is required.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Therefore, on Remand, the Veteran should be afforded a new VA examination.  Further, the VA examiner should note any effects on the Veteran's ability to work.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).     

Next, the Board notes that the Veteran has offered sworn testimony regarding the effect of his disability on his work.  The September 2008 VA examination also noted significant occupational effects.  Notably, however, the Veteran has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Nevertheless, as the Veteran has indicated that his work is affected by his disability, the degree to which it is affected should be considered by the RO in determining whether the rating codes adequately address the effects on employment or whether an extraschedular evaluation is warranted. 

Lastly, the Veteran offered sworn testimony that he has not received treatment for his right wrist disability since November 2008.  T. page 12.  As the record indicates VA treatment records were last printed in February 2011, there do not appear to be any outstanding relevant treatment records.  
 
Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the Veteran's service connected disability of the right wrist.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed and the examiner must identify all symptomatology associated with the right wrist disability.

The examiner is asked to address the following:

(a)  Provide the range of motion of the right wrist (palmar flexion, dorsiflexion, ulnar and radial deviation) expressed in degrees.  The examiner is also specifically requested to address in the examination report whether favorable or unfavorable ankylosis is shown.  If favorable ankylosis is found, the degree of dorsiflexion should be identified.  The examiner should also specifically determine if the Veteran has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or in any other position, except favorable.

(b)  Determine whether the right wrist disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c)  Determine whether the Veteran has any residual arthritis which has developed secondary to his service-connected disability.

(d)  Determine whether the Veteran has any neurological disability which has developed secondary to his service-connected disability.

(e)  Describe any scars noted on the right wrist that are associated with the Veteran's prior surgery.  The description should include length, appearance, whether the scars are superficial or deep, and whether the scars are painful or tender. 

(f)  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.  If necessary, any additional testing required should be accomplished.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion. 

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC should re-adjudicate the issues on appeal, to include consideration of entitlement to an extraschedular evaluation.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


